Citation Nr: 1229992	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-17 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for disability of the feet.

3.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2005, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for a back disability.  In June 2006, the RO denied the Veteran's applications to reopen his previously denied claims for entitlement to service connection for disabilities of the feet and left knee.

In November 2009, the Board remanded the applications to reopen to the RO.  In September 2011, the Board reopened the claims and remanded them to the RO for additional development, specifically, a VA examination as to the etiology of these disabilities.  For the reasons below, the Board finds that the RO complied with its remand instructions by affording the Veteran an October 2011 VA examination that was adequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in its September 2011 decision, it also denied unrelated claims of the Veteran.  The Veteran has appealed those denials to United States Court of Appeals for Veterans Claims (the Court), but these issues are unrelated to those on appeal herein, which were the subject of a remand, which is not a final decision and therefore was not appealable.  38 C.F.R. § 20.1100(b) (2011).  The Board will therefore consider the claims listed on the title page that have been returned to it from the RO without regard to the other claims that have been appealed to the Court. 

FINDINGS OF FACT

1.  A chronic back disability did not manifest in service or for many years thereafter, arthritis did not manifest within the one year presumptive period, and current back disability is unrelated to back injury and symptoms in service.

2.  A disability of either foot did not manifest in service or for many years thereafter, arthritis of the feet did not manifest within the one year presumptive period, and current bilateral foot disability is unrelated to service.

3.  A left knee disability did not manifest in service or for many years thereafter, left knee arthritis did not manifest within the one year presumptive period, and current left knee disability is unrelated to service.


CONCLUSIONS OF LAW

1.  Back disability was not incurred in or aggravated by service and arthritis of the back may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Disability of either foot was not incurred in or aggravated by service and arthritis of the feet may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  Left knee disability was not incurred in or aggravated by service and arthritis of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2005 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for back disability.  In a March 2006 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for feet and left knee disabilities.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2005 and March 2006 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2006 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in subsequent supplemental statements of the case (SSOCs), including in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.

In addition, pursuant to the Board's September 2011 remand, the Veteran was afforded a VA examination as to the etiology of his back, feet, and left knee disabilities.  As shown below, the October 2011 VA examination was adequate, contrary to the argument of the Veteran's attorney. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for back, feet, and left knee disabilities are thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with back, feet, and left knee disorders.  Most recently, on the October 2011 VA examination, the Veteran was diagnosed with lumbar spine degenerative disc disease (DDD) including arthritis of the back, hallux valgus and arthritis of the feet, and left knee tibial plateau fracture and arthritis of the feet.  Previous diagnoses include January 1999 X-ray report indicating cervical spine degenerative joint disease (DJD), subluxation complex, and intersegmental dysfunction; May 2002 cervical spine CT scan and July 2003 cervical spine X-ray showing osteophytes and osteophytic changes, wedge deformity, vertebral margin spurring, slightly irregular buckled appearance of the cortex compatible with compression fractures of a very limited degree, and narrowing of disc space with foraminal encroachments and spurring; August 2004 VA X-ray report showing lumbar spine degenerative changes; March 2005 VA X-ray report showing valgus deformity of the right great toe; and August 2005 VA X-ray report showing left knee DJD.  In addition, the August 2005 VA X-ray report indicated that there was a possible old ununited depressed fracture of the upper and central tibia, the March 2005 VA X-ray report indicated what appeared to be possibly the result of an old injury at the level of the first tarsometatarsal joint laterally.  These documents indicated that the current disabilities may be associated with service, but were insufficient to decide the claim, as they were phrased uncertainly and did not indicate how old the possible injuries were.  See, e.g., Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  The Board therefore instructed the RO to afford the Veteran a VA examination as to the etiology of these disabilities, and such an examination was conducted in October 2011.

The Veteran contends that his diagnosed back, feet, and left knee disabilities are due to in-service injuries.  Specifically, in his written statements, the Veteran contended that he was beaten and sustained injuries during basic training at Camp Pendleton.  The SPRs indicate that the Veteran's basic training was at the Marine Corps Recruitment Depot in San Diego, California, although they do not specifically mention nearby Camp Pendleton.  The Veteran submitted newspaper articles detailing the Courts Martial of the drill instructors for maltreatment of 116 recruits during basic training at Camp Pendleton.  The RO found that the evidence reflects that he was at Camp Pendleton during the time of the beatings and, in January 2009, granted entitlement to service connection for PTSD based in part on the premise that these newspaper articles verified the Veteran's claimed in service stressor of being beaten by drill instructors at this location during this time period.  The Veteran also indicated in his statements that he suffered an injury to his back and neck in a fall and in a motor vehicle accident.

The STRs are consistent with the Veteran's statements regarding his back injuries and symptoms, as they contain multiple notations relating to the back, including landing on the back after a fall, and low back pain following a motor vehicle accident.  Specifically, a January 1980 treatment note indicated that the Veteran fell from a tower during boot camp and landed on his back.  Examination showed slight tenderness with the right side of the low back and fair range of motion.  The impression was trauma - muscle spasm.  A February 1980 treatment note indicated that there was mild tenderness and pain with forward lateral bending, right paravertebral spasm, and negative straight leg raising.  X-rays showed possible spondylolysis.  The diagnosis was low back pain/possible spondylolysis.  A May 1980 emergency care and treatment note indicated that the Veteran was in an automobile accident and hit his head on the dashboard, with subsequent symptoms of headache and pain the back of the neck.  Neurologic examination was normal and there was mild curvature of the cervical spine to the right, probably secondary to muscle spasm.  A December 1980 treatment note indicated that the Veteran presented post motor vehicle accident.  It was noted that the Veteran had recurrent pain to the low back on exertion after the previous fall.  There were complaints of numbness and positive straight leg raising on the right and left legs  at 70 and 90 degrees, with tenderness.  There was palpable paravertebral muscle spam on the right side, and the assessment was paravertebral muscle spasm.  A December 1981 treatment note indicated low back pain since the fall and that previous back X-rays showed congenital spine narrowing.  Physical exam showed positive straight leg raising on the right at 70 degrees and negative on the left at 90 degrees.  Deep tendon reflexes, sensory, and motor were intact, with tenderness and muscle spasm along the low thoracic lumbar area.  The assessment was status post trauma with curvature and pain. 

With regard to the left knee and feet, the STRs did not contain any notations regarding either of these parts of the anatomy.  On the May 1968 separation examination, the spine, feet, and lower extremities were normal.  Neurologic examination was also normal.

The October 2011 VA examiner indicated that he reviewed the claims file.  As to the back, the Veteran indicated that his back problems started in service and described frequent beatings in service.  The Veteran also indicated that his feet problems started in service, that he had very wide feet and was not able to obtain properly fitting boots.  The Veteran also indicated that his left knee problem started in service and were due to kneeling down for prolonged periods of time doing his mechanic work.  The examiner noted that the Veteran did not relate his knee problems to the beatings in service. 

The examiner noted the STRs relating to the fall and motor vehicle accident, as well as the newspaper articles in the claims file regarding the drill instructors convicted of abuse.  The examiner also noted, accurately, that there were no STRs relating to the feet or left knee, and that May 1982 separation examination report was normal with regard to the spine, lower extremities, and feet, and there were no complaints relating to these parts of the anatomy.  The examiner also noted evidence in the claims file indicating that the Veteran sustained multiple post service injuries, including a 1996 motor vehicle accident causing a traumatic brain injury, followed by a normal lumbar spine X-ray in 1996 and a 1997 lumbar spine X-ray showing mild degenerative changes, a 2002 X-ray showing compression fractures of T11-12, 2005 reports of being hit by a truck and reinjuring his tibial fracture, a 2006 MRI showing left knee tibial plateau fracture, and a March 2008 fall while intoxicated.   The examiner also noted that the evidence showing foot problems began after 2000.

After examining the Veteran and reviewing the evidence, the examiner found that there was less than a 50 percent probability ("less likely than not") that the Veteran's back disability was incurred in or caused by in-service injury, event, or illness.  In his rationale, the examiner noted that the Veteran was seen for back pain in service but reported at separation that there were no ongoing back symptoms.  He also noted the 1996 normal back X-ray, mild degenerative changes in 1997, compression fractures noted in 2002 X-ray.  The examiner found that the normal 1996 X-ray findings showed that the current back disability had its onset after 1996 and that, because of the documentation of multiple injuries after service, it was his opinion that the current back disability was not likely caused by or a result of an injury or event in service.  With regard to the feet, the examiner opined that there was a less than 50 percent probability ("less likely than not") that current disability of the feet were incurred in or caused by in-service injury, event, or illness.  He noted that there was evidence of right foot prior trauma and that abnormality did not show up until 2005, and found that given the multiple traumas after service including being hit by a truck as a pedestrian and multiple falls, it was not likely that current disability of the feet as reflected by X-ray findings was caused by or the result of any injuries sustained during service.  With regard to the left knee, the examiner opined that there was a less than 50 percent probability ("less likely than not") that left knee disability was incurred in or caused by in-service injury, event, or illness.  He found that the records indicated that the Veteran had a fall in 2004 that caused the tibial plateau fracture, there was no evidence of chronic knee problems in service or the years immediately following, and, therefore, current left knee disability was the result of multiple post service injuries and not service.

In a January 2012 letter, the Veteran's attorney contended that the October 2011 examination was not adequate because the examiner failed to properly consider the Veteran's lay statements, and did not explain why he found it more likely that the post service injuries caused the Veteran's current back, feet, and left knee disabilities.  She also argued that the examiner did not adequately explain his conclusion that the normal 1996 spine X-ray indicated that the disability had its onset after that date, as he did not comment as to whether the Veteran could have experienced soft tissue damage before that time that would not have appeared on an X-ray.  In support of this argument, she cited an American Academy of Orthopaedic Surgeons article entitled, "Low Back Pain," which she attached to her submission.  The article contains the following statement regarding X-rays: "Although they only visualize bones, simple X-rays can help determine if you have the most obvious causes of back pain.  It will show broken bones, aging changes, curves, or deformities.  X-rays do not show disks, muscles, or nerves."  The Veteran's attorney requested that the Board remand the claims for a new, adequate examination.  

For the following reasons, the Board rejects the contentions of the Veteran's attorney regarding the adequacy of the October 2011 VA examination and will deny the request for a remand for a new examination.  The October 2011 VA examiner's opinions are entitled to substantial probative weight because he explained his conclusions based on an accurate characterization of the evidence of record, considered the Veteran's prior medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The examiner recounted both the lay and medical evidence, including the Veteran's statements, the clinical records, and the newspaper accounts of the beatings.  He noted that the Veteran indicated his symptoms began in service, but also that there were no complaints or abnormalities at separation, and that the clinical evidence indicated that it was more likely than not the current disabilities were more likely related to post service rather than in-service injuries.

The Veteran's attorney is correct that the examiner did not specifically indicate the amount of weight he gave to the Veteran's lay statements or specifically address medical literature indicating that not every abnormality will be apparent on X-rays.  However, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. Feb 10, 2009) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability.").  This is not a case like Dalton v. Nicholson, 21 Vet.  App. 23, 39 (2007) , cited by the Veteran's attorney, where a medical examination was found inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service," or like Barr v. Nicholson, 21 Vet. App. at 311, which found an examination inadequate where the examiner failed to consider the appellant's claims file containing assertions of continued symptomatology.  Here, the examiner indicated that he reviewed the claims file and recounted the Veteran's lay statements regarding injury and symptomatology, but gave more weight to other evidence indicating that the current disabilities were related to post service symptomatology.  As to the medical article, neither the Board nor the Veteran's attorney can make inferences from medical evidence that are beyond the competence of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 434-35 (2011).  The Board is entitled to rely on the medical knowledge of the health care professional who conducted the October 2011 VA examination, and presume that he was aware of general medical principles such as the fact that an X-ray may not necessarily show every abnormality, but found that, in the context of all of the evidence, the normal 1996 X-ray indicated that onset of current back disability occurred after that date.

As noted, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file, but the Board, in relying on an opinion that does not do so, must discuss any additional favorable evidence to comply with its duty to provide an adequate statement of reasons or bases for its decision. See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also 38 U.S.C.A. § 7104(d)(1).  The Board notes the Veteran's statements as to in-service injuries and continuity of symptomatology.  The Board finds the Veteran's statements as to in-service injuries consistent with the circumstances of his service and credible.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  However, his statements as to continuity of symptomatology conflict with the the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  The May 1982 separation examination report was normal with regard to the spine, feet, and lower extremities, and there were no complaints with regard to these parts of the anatomy.  The Board finds this contemporaneous evidence to be of greater probative weight than the Veteran's statements made many years later during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Board therefore rejects the Veteran's more recent statements as not credible. 

The Board also notes the Veteran's statements that one doctor in service told him that there may have been nerve damage from the in-service fall.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d at 1377.  Here, however, the Veteran was reporting only a diagnosis of possible nerve damage, which does not establish that he was diagnosed with onset of back disability.  The STRs, including diagnoses of muscle spasm and positive straight leg raising, along with the negative neurologic and spine examination at separation, were considered by the October 2011 VA examiner and the Board.  Thus, even if the Veteran were told of possible nerve damage, this speculative opinion does not outweigh the other evidence indicating that there was no nerve damage due to in-service back injury at the time of separation.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for back, feet, and left knee disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for disability of the feet is denied.

Entitlement to service connection for a left knee disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


